DETAILED ACTION
Status of Claims
Claims 11, 14-16 and 18 are currently amended.
Claims 4 and 12 have been canceled.
Claims 21-22 are newly added.
Claims 1-3, 5-11, and 13-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is being considered by the examiner.


Response to Arguments
35 USC 101
Applicant's arguments filed 01/13/2022 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that the office fails to properly apply either part 2A or 2B of the Mayo/Alice text in the Action. Specifically, Applicant argues that the present claims are similar to claim 1 of Example 39 which recited a method of training a neural network. Examiner respectfully disagrees. Claim 1 merely recites the abstract idea of receiving a search query, determining at least one requested item feature based on the search query, obtain a plurality of recommended item features, determine, for each of the plurality o recommended items, a plurality of relevancy values, each of the plurality of relevancy values generated based on a corresponding recommended item feature  of the plurality of recommended item features and the at least one requested item feature; and transmit the plurality of relevancy values. There is no evidence of any specific machine learning or training similar to example 39. While claims 11 and 16 have been amended to include performing text normalization and determining similarity values based on the text normalizations, this is not similar to the detailed method f training a neural network that included collecting a set of digital facial images from a database; applying one or more transformation to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; creating a first training set comprising the collected set of digital images, the modified set of digital facial images, and asset of digital non-facial images; training the neural network in a first state using the first training set; creating a second training set for a second state of training comprising the fist training set an digital non-facial images that are incorrectly detected as facial images after the first state of training; and training the neural network in a second stage using the second training set. In this example, there are concrete transformations being applied that are then used in a plurality of training sets. This is unlike Applicant’s current claims which merely disclose routine and generic text normalization. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, the receiving a search query, determining at least one requested item feature based on the search query, obtain a plurality of recommended item features, determine, for each of the plurality of recommended items, a plurality of relevancy values, each of the plurality of relevancy values generated based on a corresponding recommended item feature  of the plurality of recommended item features and the at least one requested item feature; and transmit the plurality of relevancy values are all types of observations or evaluations. Thus, representative claim 1 recites an abstract idea.
Applicant argues that the claims are integrated into a practical application in that they represent a specific technological improvement by providing an improvement to computer generated advertisements transmitted to a computing device from a host server. Examiner notes that Applicant’s claims do not recite these or any other technological improvements. Rather, claim 1 merely discloses a generic computing device. The computing device is described simply in terms of performing generic computer functions such as receiving, extracting, calculating, and transmitting data. The problem was not regarding how a computing device and server may generate advertisements. Rather, the invention sought is to provide relevancy values for a plurality of recommended items. The focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computer tools.  The invention is not taking a prior art computing devices and making them more dynamic and efficient. Rather, the focus is on providing relevancy values. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of determining relevancy values for recommended items occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of determining relevancy values. As such, representative claim 1 is directed to an abstract idea.
Further, the Office analyzed the claim again under Step 2B as disclosed in page 3 of the 10/21/2021 office action. Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea. Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. As such, representative claim 1 is ineligible.
For at least these reasons, Examiner maintains the previous 35 USC 101 rejection. Examiner notes that in light of amendments to claims 11 and 16, additional analysis has been done and is reflected in the rejection. See rejection below for more detail.



35 USC 103
Applicant's arguments filed 01/13/2022 with respect to the 35 USC 103 rejection of claims 1-3, 5-20, and 21 have been fully considered but they are not persuasive. Applicant argues that Evers and Duan do not teach or suggest  receive a search query and determine at least one requested item feature based on the search query. Examiner respectfully disagrees. Evers discloses receiving a search query and then using that search query to parse out specific item features that are desired. See at least paragraph [0008], [0009], [0038], [0040], [0053]. It appears Applicant is relying on certain features to the determining that are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggests amending to include these limitations to overcome the cited references. 
Applicant further argues that Duan does not teach obtain, for each of a plurality of recommended items, a plurality of recommended item features. Examiner respectfully disagrees.  See Paragraph [0028] discloses scanning inventory data (e.g., recommended items) for occurrences of terms (e.g., multiple) from product title search, [0029], [0032], [0034] disclosing more relevant product given to user based on search terms matching keywords about product, [0043]-[0045], [0050], [0059], [0061]. Examiner notes that this is a 35 U.S.C. 103 rejection. As shown in the rejections below, the examiner has established a prima facie case of obvious and has used the rationale as set forth in KSR v. Teleflex (i.e., combining prior art elements according to known methods to yield predictable results) and the proposed modification would not change the principle operation of the prior art.
Regarding Claim 7 and 21, Examiner notes that Lowe does teach the limitations of claim 7 in that there is a hierarchal graph that includes brand hierarchy information. See paragraph [0027]-[0035], [0039], [0040], [0043], [0051], [0064], [0065], [0069], [0096]). Examiner agrees that Lowes does not teach the subject matte of newly added claim 21. See rejection below for more detail with respect to newly cited Barve reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative Claim 16 recites receiving a search query, determining at least one requested item feature based on the search query, performing text normalization on the at least one requested item feature, obtain a plurality of recommended item features, performing text normalization on the plurality of recommended item features, determine a plurality of relevancy values generated based on a determined similarity value between the text normalized at least one requested item feature and the text normalized recommended item feature of the plurality of recommended item features, and transmit the plurality of relevancy values. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including observation, evaluation, judgment, opinion)”. But for the “a computing device configured to” language, the claim encompasses a user simply gathering data by simply comparing various data in his/her mind (or on pen/paper). The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. In this case, the receiving a search query, determining at least one requested item feature based on the search query, obtaining a plurality of recommended item features, determining, for each of the plurality of recommended items, a plurality of relevancy values, each of the plurality of relevancy values generated based on a determined similarity value; and transmit the plurality of relevancy values are all types of observations or evaluations. Thus, the claim recites a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional element of at least one processor and a device configured to perform the various limitations. However, the steps are recited at a high level of generality (i.e., as general means of gathering data for use in comparing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The device is merely automating the determining steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computing device). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For the receiving, determining, performing, obtaining, determining, and transmitting steps that were considered extra solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the network appliance is anything other than a generic, off-the shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is note patent eligible.
The analysis above applies to all statutory categories of invention. Although literally invoking a system and method, claims 1 and 11 remain only broadly and generally defined, with the claimed functionality paralleling that of CRM claim 16. As such, claims 1 and 11 are rejected for at least similar rationale as discussed above.
Dependent claims 2-3, 5-10, 32-15, and 17-22 do not add “significantly more” to the abstract idea. For example, claims 3, 5-6, 8-10, 13-15, and 18-22 merely recite more complexities descriptive of the abstract idea in further definition of the values and item features. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Additionally, claims 2, 7, and 17 further define how information is transmitted and stored, but the additional elements (web server, data repository) are recited in a merely generic manner and operate using well-understood, routine, and conventional functions. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 is/are rejected under 35 U.S.C. 103 as being obvious over Evers (US 2012/0311495) in view of Duan et al. (US 2016/0321365).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 1, Evers discloses A system comprising (See at least paragraph [0009]): a computing device configured to: (See at least paragraph [0024], [0028], [0033])
 receive a search query; (See at least paragraph [0008], [0009], [0038], [0040], [0053] all disclosing receiving a user search query)
 determine at least one requested item feature based on the search query; (See at least paragraph [0008], [0009], [0038], [0040], [0053] search query include user interest information)
determine, for each of the plurality of recommended items, a plurality of relevancy values, each of the plurality of relevancy values generated based on a corresponding recommended item feature of the plurality of recommended item features and the at least one requested item feature; (See at least paragraph [0058] disclosing calculating relevance of product choice based on received user interest values)
 and transmit the plurality of relevancy values. (See at least paragraph [0011], [0022], [0058], [0059], [0074] disclosing visual representation of value)

Evers does not expressly provide for obtain, for each of a plurality of recommended items, a plurality of recommended item features.
However, Duan discloses obtain, for each of a plurality of recommended items, a plurality of recommended item features (Duan: see at least paragraph [0028] disclosing scanning inventory data for occurrences of terms from product title search, [0029], [0032], [0034] disclosing more relevant product given to user based on search terms matching keywords about product, [0043]-[0045], [0050], [0059], [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evers with the recommended item features, as taught by Duan, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including faster searching of a product record for relevant product information for a consumer. See DUan: paragraph [0004], [0006]-[0007].

Regarding Claim 2, Evers and Duan teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the search query is received from a web server, and wherein the computing device is configured to transmit the plurality of relevancy values to the web server in response to the search query, wherein the web server determines an item advertisement based on the plurality of relevancy values. (See Evers at least Abstract, Fig. 5, paragraph [0007], [0021], [0022]).

Regarding Claim 5, Evers and Duan teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein determining, for each of the plurality of recommended items, the plurality of relevancy values comprises: determining a similarity value between each of the plurality of recommended item features and one of the at least one requested item features; and applying a weight to each of the similarity values (See Evers at least paragraph [0011], [0058], [0074], [0078]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evers (US 2012/0311495) in view of Duan et al. (US 2016/0321365), and further in view of Malhotra (US 2004/0230440).
Regarding Claim 3, Evers and Duan teach or suggest all of the limitations of claim 1. However, neither expressly provides for wherein the computing device is configured to: determine, for each of the plurality of recommended items, a final relevancy value based on the corresponding plurality of relevancy values; and store the final relevancy values in a data repository.
However, Malhotra discloses wherein the computing device is configured to: determine, for each of the plurality of recommended items, a final relevancy value based on the corresponding plurality of relevancy values; and store the final relevancy values in a data repository (Malhotra: see at least paragraph [0024],  [0033], [0034], [0040], [0052], [0066], [0076], claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evers/Duan with the final relevancy values, as taught by Malhotra, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to provide better recommendations that take into account references and weights for different attributes. See Malhotra: see paragraph [0003]-[0008]. 



Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evers (US 2012/0311495) in view of Duan et al. (US 2016/0321365), and further in view of Lowes (US 2008/0071620).
Regarding Claim 6, Evers and Duan teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein determining, for each of the plurality of recommended items, the plurality of relevancy values comprises generating an item relevance value, a count relevance value, and a size relevance value (Evers: see paragraph [0039] disclosing size limiting criteria, [0046] disclosing using inventory levels, [0066], [067], Fig. 2, ; Duan: paragraph [0028], [0032], [0044], [0058], [0059], [0061] disclosing item relevance values being generated such as based on title feature). The combination does not expressly provide for a brand relevance value.
However, Lowes a brand relevance value (Lowes: see at least paragraph [0027], [0032], [0034]-[0035], [0039], [0040], [0043], [0051], [0064], [0065], [0069], [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evers/Duan with the brand values, as taught by Lowes, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including more relevant brands of products being displayed in response to certain search criteria. See Lowes at least paragraph [0069].

Regarding Claim 7, Evers, Duan, and Lowes teach or suggest all of the limitations of claim 6. Additionally, the combination discloses wherein the computing device is configured to generate the brand relevance value based on a hierarchical graph stored in a data repository (Lowes: see at least paragraph [0027]-[0035], [0039], [0040], [0043], [0051], [0064], [0065], [0069], [0096]).

Regarding Claim 8, Evers, Duan, and Lowes teach or suggest all of the limitations of claim 6. Additionally, the combination discloses wherein determining the at least one requested item feature based on the search query comprises determining a requested title feature, wherein the plurality of recommended item features comprise an item title feature, and wherein generating the item relevance value comprises determining a first similarity value based on the requested title feature and the item title feature corresponding to the recommended item (Duan: see at least paragraph [0028], [0032], [0044], [0058], [0059], [0061] disclosing item relevance values being generated such as based on title feature and determining closest matching titles).

Regarding Claim 9, Evers, Duan, and Lowes teach or suggest all of the limitations of claim 8. Additionally, the combination discloses wherein generating the item relevance value comprises: determining a second similarity value between each of the plurality of recommended item features and the at least one requested item feature; applying a weight to each of the second similarity values; and determining a third similarity value based on the weighted second similarity values (Duan: see at least paragraph [0028], [0032], [0044], [0058], [0059], [0061] disclosing item relevance values being generated such as based on title feature and determining closest matching titles; Evers: at least paragraph [0011], [0058], [0074], [0078]).

Regarding Claim 10, Evers, Duan, and Lowes teach or suggest all of the limitations of claim 6. Additionally, the combination discloses wherein generating at least one of the count relevance value and the size relevance value comprises determining a neighborhood relevance between the corresponding item feature and the at least one item feature (Evers: see at least paragraph [0039] disclosing size is limiting criteria in that a tv must be at least fifty inches, [0054] disclosing less relevant if tv is less than 50 inches, [0055]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evers (US 2012/0311495) in view of Duan et al. (US 2016/0321365), further in view of Lowes (US 2008/0071620), and further in view of Barve et al. (US 2016/0342702).
Regarding Claim 21, Evers, Duan, and Lowes teach or suggest all of the limitations of claim 7. The combination does not expressly provide for wherein the hierarchal graph contains a plurality of nodes and at least one edge connecting the plurality of nodes and the brand relevancy value between is further determined based on an edge connecting two nodes.
However, Barve discloses wherein the hierarchal graph contains a plurality of nodes and at least one edge connecting the plurality of nodes and the brand relevancy value between is further determined based on an edge connecting two nodes (Barve: see at least paragraph [0056]-[0057] and [0072] disclosing entities include brands, map entities and relationships to nodes and edges of graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Evers/Duan/Lowes with the nodes and edges based on brand relevancy, as taught by Barve, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including that relevance, proximity, and relatedness in natural language conversation and helps reduce dependence on deep unambiguous comprehension of sentence structure in order to respond in much more intelligible manner than otherwise possible before. See Barve: paragraph [0072].




Allowable Subject Matter
Claims 11, 13-20, and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 rejection, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Evers (US 2012/0311495) receiving a search query, determining a requested item feature, determining a plurality of relevancy values for each recommended item, and transmitting the relevancy values. See paragraph [0008], [0009], [0038], [0040], [0053], [0058], [0074]. Another piece of pertinent prior art is Duan et al. (US 2016/0321365) disclosing obtaining for each of a plurality of recommended items, a plurality of recommended item features. See paragraph [0028], [0034]. Another piece of pertinent prior art is Bar-on et al. (US 2020/0279020) disclosing user enters content and server compares normalized text of the content to database of normalized text featured content. See paragraph [0074]-[0076]. Another piece of pertinent prior art is “Corpus-based and Knowledge-based Measures of Text Semantic Similarity”(Mihalcea, Rada, Courtney Corley, and Carlo Strapparava, Corpus-based and knowledge-based measures of text semantic similarity, July 2006, Aaai. Vol. 6. No. 2006, pp. 775-780.) disclosing determining similarity scores in text using normalization factors. However, none of these references nor any others, fairly teach, either individually or in combination, the claims of the instant application and therefore are deemed allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625